 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                            CASE NO. 2:12-CR-00322-JAM
11                                Plaintiff,              STIPULATION REGARDING SCHEDULE
                                                          FOR DEFENDANT’S MOTION FOR REDUCTION
12                          v.                            UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                          ORDER
13   TATYANA SHVETS,
14                                Defendant.
15

16

17                                               STIPULATION
18          Plaintiff United States of America (the “government”), by and through its counsel of record, and
19 the defendant, by and through his counsel of record, hereby stipulate as follows:

20          1.     The defendant filed a pro se motion for compassionate release on March 30, 2020.
21 Docket No. 319. The government’s response is due May 7, 2021.

22          2.     Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                 a)       The government’s response to the defendant’s motion to be filed on or before
28          May 11, 2021;

      STIPULATION RE BRIEFING SCHEDULE                   1
 1                  b)      The defendant’s reply to the government’s response to be filed on or before 18,

 2          2021.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: May 7, 2021                                     PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                           /s/ HEIKO P. COPPOLA
                                                             HEIKO P. COPPOLA
 9                                                           Assistant United States Attorney

10

11    Dated: May 7, 2021                                     /s/ BENJAMIN RAMOS
                                                             BENJAMIN RAMOS
12                                                           Counsel for Defendant
                                                             TATYANA SHVETS
13

14
                                                     ORDER
15
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
16
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
            a)      The government’s response to the defendant’s motion, Docket No. 319, is due on or
18
     before May 11, 2021;
19
            b)      The defendant’s reply to the government’s response, if any, is due on May 18, 2021.
20

21
            IT IS SO FOUND AND ORDERED this 7th day of May, 2021.
22

23                                                     /s/ John A. Mendez
24                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
